DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-5, 7-10 and 15-24 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejections discussed below.
With respect to the last office action, Applicant amends claims, discusses the PARs, the office action and further argues that the PARs do not meet the amended claims (see Applicant’s Remarks).
In response, Examiner notes Applicant’s arguments, however, Examiner disagrees: As discussed below the primary PAR (PPAR or BPRENSTEIN), discloses cooking instruction and step-by-step instruction of making a meal: cooking videos: lessons, summary, recap, etc., the videos instructions to make a stew, videos of how to julienne vegetables for the stew (Col.5, lines 27-48 and Col.13, line 50-Col.14, line 43) and; each of the plurality of cue points associated with (1) one of the steps of the cooking instruction, and (ii) a different timestamp within the instructional media for the cooking instruction; the PPAR discloses where each tag or segment(s) or video(s) are associated with different predetermined amount of time (Col.3, lines 9-19 and Col.11, line 47-Col.12, line 18), as discussed below; As further discussed, the PPAR discloses ,where the instructional media comprises a plurality of cue points (equates to (tags, selects a set of tags) associated with a plurality of media components (title, topics, description, metadata, clip, thumbnails, video, audio, etc. “are played or render concurrently”33, audio (one or more songs) may be rendered or both audio and video are rendered concurrently) of the instructional media; obtain user selection of a first cue point; obtain a second user selection of a second cue point, where a second media component is associated with the second cue point; and render the first media component and the second media component concurrently (Col.8, line 50-Col.9, line 6, line 42-Col.10, line 16 and Col.11, line12-Col.12, line 67)  presents a GUI, the video discovery module discovers videos (plays or renders the videos with audio (one or more songs) concurrently), based on the search input associated with the tags (first, second, third, etc., “selections”); indexing the instructional media according to one or more cue points, generating a workout plan for a user based on historical behavior, interest, profile, etc., and render a first media component or subset of the instructional media in including providing a chat room for activity users (figs.1-7, Col.7, lines 26-Col.8, line 10, and line 50-Col.9, line 7, line 23-col.10, line 42-tagged videos and Col.11, line 34-Col.12, line 18), the Client receives categories of videos or tags videos of interest from a video Hosting site and shares the videos accordingly or videos of interest generate based on profile, where the videos are tagged with topics or metadata: title, topic, brief descriptions, thumbnails, etc. of the videos and provides a GUI for interaction and rendering of the tagged videos based on interest or workout play, wherein the first media component is associated with the first cue point, display a plurality of text descriptions associated with the plurality of cue points (figs.2B-7, Col.9, line 42-Col.10, line 16); wherein the user selection of the first cue point comprises a hit within a hit box of a first text description. wherein the plurality of media components are video frames and the plurality of cue points are timestamps and wherein the plurality of media components are video files and the plurality of cue points are file handles (Col.8, line 50-Col.9, line 6, line 42-Col.10, line 16 and Col.11, line12-Col.12, line 67), note presents a GUI, the video discovery module discovers videos (plays or renders the videos concurrently), based on the search input associated with the tags (first, second, third, etc., “selections”); with one or more fields, drop down boxes to edit metadata: title, topics, brief descriptions, etc. of the videos and search or query area to request or search for a tagged video, where the Host generates videos with tags that match topics with videos and identifiers, videos are tagged with topics or metadata: title, topic, brief descriptions, thumbnails, etc. of the videos (files) including timing information and length of the video and further generates recommendation about the videos and includes a text box for receiving additional information of the videos; user registers with the Host and set of videos are generate based on interest, historical behavior, etc.: yoga videos, fitness videos, etc. and rendered concurrently; BPRENSTEIN tags video with timing information and length of rendering the videos (Col.10, lines 31-42), BUT appears silent as to where the plurality of cue points are timestamps However, in the same field of endeavor, PRIDDLE discloses media processing system for receiving and rendering frames and where pointers to plurality of positions are timestamp and group accordingly based on a sequence and timestamps associated with the frames (figs.1-13. Abstract, [0014-0015], [0048-0055], [0072-0076] and [0080-0089]), as discussed below. Hence the rejection is proper meets all the claim limitations, including other 103 rejections discussed below. The amendments to the claims necessitated the new ground(s) of rejection. This office action is non-FINA:L.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-5 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BPRENSTEIN et al (9,842,507) in view of PRIDDLE et al (2011/0103766).
	As to claims 1-4, BPRENSTEIN discloses video filming and discovery and further discloses a user apparatus, comprising: 
A user interface; a network interface; a processor (00000); and
A non-transitory computer-readable medium comprising one or more instructions, which when executed by the processor, causes the user apparatus to:
Obtain instructional media (Client or Hosting Site figs.1-7, Col.2, line 63-Col.3, line 23 and line 61-Col.4, line 10, videos from Client or groups of Clients uploads to the Host or generated by the Host), where the instructional media comprises a plurality of cue points associated with a plurality of media components of the instructional media for a cooking instruction describing a plurality of steps for a meal preparation; obtain a first (tags) user selection of a first cue point (plurality of cue points (tags, selects a set of tags) associated with a plurality of media components (title, topics, description, metadata, clip, thumbnails, video, audio, etc. “are played or render concurrently”33, audio (one or more songs) may be rendered or both audio and video are rendered concurrently); each of the plurality of cue points associated with (1) one of the steps of the cooking instruction, and (ii) a different timestamp within the instructional media for the cooking instruction; obtain a first user selection of a first cue point associated with a first timestamp and a first step of the cooking instruction; render a first media component of the instructional media, where the first media component is associated with the first cue point; obtain a second user selection of a second cue point different from the first cue point, where the second cue point is associated with a second timestamp within the instructional media and a second step of the cooking instruction and the second cue point; wherein the second media component is associated with the second cue point such that the second timestamp is different from the first timestamp and render the first media component associated with the first step of the cooking instruction and the second media component associated with the second step of the cooking instruction concurrently on the user interface (Col.5, lines 27-48; Col.8, line 50-Col.9, line 6, line 42-Col.10, line 16; Col.11, line12-Col.12, line 67 and Col.13, line 50-Col.14, line 43), where each tag or segment(s) or video(s) are associated with different predetermined amount of time (Col.3, lines 9-19 and Col.11, line 47-Col.12, line 18); presents a GUI, the video discovery module discovers videos (plays or renders the videos with audio (one or more songs) concurrently), based on the search input associated with the tags (first, second, third, etc., “selections”) and further provides cooking instruction or videos (playlist) and step-by-step instruction of making a meal: cooking videos: the lesson, summary, recap, etc., the videos instructions to make a stew, videos of how to julienne vegetables for the stew; 
indexing the instructional media according to one or more cue points, generating a workout plan for a user based on historical behavior, interest, profile, etc., and render a first media component or subset of the instructional media in including providing a chat room for activity users (figs.1-7, Col.7, lines 33-50 and Col.8, line 50-Col.9, line 51-tagged videos and Col.11, line 34-Col.12, line 18), the Client receives categories of videos or tag videos of interest from a video Hosting site and shares the videos accordingly or videos of interest generate based on profile, where the videos are tagged with topics or metadata: title, topic, brief descriptions, thumbnails, etc. of the videos and provides a GUI for interaction and rendering of the tagged videos based on interest or workout play, wherein the first media component is associated with the first cue point, display a plurality of text descriptions associated with the plurality of cue points (figs.3A-7, Col.9, line 42-Col.10, line 16); wherein the user selection of the first cue point comprises a hit within a hit box of a first text description. wherein the plurality of media components are video frames and the plurality of cue points are timestamps and wherein the plurality of media components are video files and the plurality of cue points are file handles (Col.8, line 50-Col.9, line 6, line 42-Col.10, line 16 and Col.11, line12-Col.12, line 67), note presents a GUI, with one or more fields, drop down boxes to edit metadata: title, topics, brief descriptions, etc. of the videos and search or query area to request or search for a tagged video, where the Host generates videos with tags that match topics with videos and identifiers, videos are tagged with topics or metadata: title, topic, brief descriptions, thumbnails, etc. of the videos (files) including timing information and length of the video and further generates recommendation about the videos and includes a text box for receiving additional information of the videos; user registers with the Host and set of videos are generate based on interest, historical behavior, etc.: yoga videos, fitness videos, etc. and rendered concurrently.
	BPRENSTEIN tags video with timing information and length of rendering the videos (Col.10, lines 31-42), BUT appears silent as to where the plurality of cue points are timestamps 
	However, in the same field of endeavor, PRIDDLE discloses media processing system for receiving and rendering frames and where pointers to plurality of positions are timestamp and group accordingly based on a sequence and timestamps associated with the frames (figs.1-13. Abstract, [0014-0015], [0048-0055], [0072-0076] and [0080-0089])
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of PRIDDLE into the system of BPRENSTEIN to provide efficient media rendering of a sequence or group of frames based on the timestamps.
As to claims 5, BPRENSTEIN further discloses obtain a second user selection of a second cue point; where a second media component is associated with the second cue point; and render the first media component and the second media component in sequence (Col.8, line 50-Col.9, line 6, line 42-Col.10, line 16 and Col.11, line12-Col.12, line 67), note presents a GUI, with one or more fields, drop down boxes to edit metadata: title, topics, brief descriptions, etc. of the videos and search or query area to request or search for a tagged video, where the Host generates videos with tags that match topics with videos and identifiers, videos are tagged with topics or metadata: title, topic, brief descriptions, thumbnails, etc. of the videos (files) including timing information and length of the video and further generates recommendation about the videos and includes a text box for receiving additional information of the videos; user registers with the Host and set of videos are generate based on interest, historical behavior, etc.: yoga videos, fitness videos, etc. and rendered concurrently.
	As to claims 15-20, the claimed “A method of providing media based on cue points…” is composed of the same structural elements that were discussed with respect to claims 1-4.
	Claim 22 is met as previously discussed in claim 1-4.
	As to claims 23, BPRENSTEIN further discloses where the plurality of steps for meal preparation include a plurality of parallel processes of the cooking instruction that may be performed concurrently, and wherein the first media component and the second media component are parallel processes of the cooking instruction (Col.5, lines 27-48; Col.8, line 50-Col.9, line 6, line 42-Col.10, line 16; Col.11, line12-Col.12, line 67 and Col.13, line 50-Col.14, line 43), note if the subject matter cooking, presents a GUI, the video discovery module discovers videos (plays or renders the videos with audio (one or more songs) concurrently), based on the search input associated with the tags (first, second, third, etc., “selections”) and further provides cooking instruction or videos (playlist) and step-by-step instruction of making a meal: cooking videos: the lesson, summary, recap, etc., the videos instructions to make a stew, videos of how to julienne vegetables for the stew, note remarks in claims 1-4
As to claims 24, BPRENSTEIN further discloses where the plurality of steps for meal preparation includes preparation of a multi-course meal comprised of a plurality of individual dishes, wherein preparation of each individual mean is further broken down info component steps (Col.5, lines 27-48; Col.8, line 50-Col.9, line 6, line 42-Col.10, line 16; Col.11, line12-Col.12, line 67 and Col.13, line 50-Col.14, line 43), note if the subject matter cooking, presents a GUI, the video discovery module discovers videos (plays or renders the videos with audio (one or more songs) concurrently), based on the search input associated with the tags (first, second, third, etc., “selections”) and further provides cooking instruction or videos (playlist) and step-by-step instruction of making a meal: cooking videos: the lesson, summary, recap, etc., the videos instructions to make a stew, videos of how to julienne vegetables for the stew, note remarks in claims 1-4.

5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BPRENSTEIN et al (9,842,507) in view of PRIDDLE et al (2011/0103766) and further in view of PRESTEGARD et al (2020/0084507)
	As to claim 7, BPRENSTEIN as modified by PRIDDLE discloses all the claim limitations as discussed above with respect to claim 6, and further discloses hardware or software or combination for rendering media (see PRIDDLE [0057]), BUT appears silent as to rendering portion(s) via hardware and other portion(s) software 
	However, in the same field of endeavor, PRESTEGARD discloses media processing system with a hardware-based or software-based for processing video content and further discloses a distinct codec for processing portions of media content (figs.1-5, Abstract, [0003], [0013-0018] and [0022-0027])  
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of PRESTEGARD into the system of BPRENSTEIN as modified by PRIDDLE to efficiently render portions of the media via a specific codec processing type based on the type of data or media  

6.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BPRENSTEIN et al (9,842,507) in view of PRIDDLE et al (2011/0103766) and further in view of GILLEY et al (2008/0077620)
	As to claim 21, BPRENSTEIN as modified by PRIDDLE discloses all the claim limitations as discussed above with respect to claim 1, , BUT appears silent as to wherein the user interface is a touch screen interface, wherein the plurality of cue points are movement cues, and wherein the non- transitory computer-readable medium further comprises one or more instructions, which when executed by the processor, causes the user apparatus to display a plurality of text descriptions of the plurality of movement cues via a touch screen interface.
	However, in the same field of endeavor, GILLEY discloses system and methods for providing audio and visual cues via a portable device and further discloses wherein the user interface is a touch screen interface, wherein the plurality of cue points are movement cues, and wherein the non- transitory computer-readable medium further comprises one or more instructions, which when executed by the processor, causes the user apparatus to display a plurality of text descriptions of the plurality of movement cues via a touch screen interface (figs.1-25, Abstract, [0012-0016], [0046-0068] and [0123-0126)
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of GILLEY into the system of BPRENSTEIN as modified by PRIDDLE to provide addition enhancement to the GUI, with a touch screen interface for easy interactions with the displayed objects.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                                                                                                                                                                      
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                               


ANNAN Q. SHANG